Citation Nr: 1450307	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In March 2010 and August 2011 the Board remanded the issue on appeal for further development.  In August 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) to determine the etiology of the Veteran's left shoulder disorder.  The VHA opinion was authored in October 2012 and received in November 2013.  A copy was provided to Veteran and his representative with an opportunity to present further argument and/or evidence in support of the appeal later in November 2013.  The Veteran's representative provided additional argument in response to the VHA opinion in January 2014.  However, it appears that the Veteran moved contemporaneous to the issuance of the November 2013 notification letter.  Therefore, it was resent to the Veteran's current address of record in August 2014; however, no response from him has been received.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a July 2013 brief submitted by the Veteran's representative and VA treatment records dated from July 2005 to August 2014, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The Board observes the agency of original jurisdiction (AOJ) has not had an opportunity to consider all of the Veteran's VA treatment records as only those dated through March 2008 were considered in the April 2008 rating decision and September 2008 statement of the case.  However, the Board finds that such contain essentially duplicative information and, thus, are irrelevant to the issue decided herein.  38 C.F.R. § 20.1304(c) (2013).  Specifically, such records only document complaints of shoulder pain, which have previously been considered by the AOJ.  In this regard, the instant appeal turns on whether the Veteran's current left shoulder disorder, which has been variously diagnosed as anterior and anteroinferior labrum tear, strain, left supraspinatus teninopathy, and degenerative joint disease of the left acromioclavicular joint, is related to his military service.  The VA treatment records do not address such matter.  Therefore, they are irrelevant and, consequently, the Board may proceed with a decision at this time without prejudice to the Veteran.


FINDING OF FACT

A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, an October 2007 letter, sent prior to the initial April 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the October 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board observes that the AOJ requested Social Security Administration (SSA) records in July 2008.  Subsequently, SSA responded that such agency was unable to locate any medical records.  The AOJ made a formal finding of unavailability in December 2008.  In such document, the AOJ indicated that the Veteran was advised in a July 2008 letter of the unavailability of the SSA records and was afforded an opportunity to submit information regarding the location of such records or the records themselves.  However, the Board observes that the July 2008 letter was sent to a different Veteran.  Therefore, the Veteran has not received notification that his SSA records were unavailable.  However, the Board finds no prejudice to him in proceeding with a decision at this time as documentation from SSA reveals that the Veteran was denied such benefits in July 1999, prior to his entry into military service in April 2001.  Therefore, the Board finds that any outstanding SSA records are irrelevant to the claim decided herein as they predate his entry into military service.  As such, the Board finds no prejudice to the Veteran in proceeding with a decision at this time.  

The Veteran was afforded VA examinations in March 2008 and April 2010, an addendum opinion was obtained in December 2011, and a VHA opinion was rendered in October 2013.  While the March 2008 VA examiner determined that she could not offer an opinion regarding the etiology of the Veteran's left shoulder disorder and, as will be discussed further herein, the Board found the April 2010 and December 2011 opinions to be inadequate, the Board finds that the October 2013 VHA opinion is adequate to decide the issue as it is predicated on a complete review of the record, which includes the Veteran's service treatment records, post-service treatment records, and examination reports.  Moreover, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue on appeal has been met. 

As indicated previously, the Board remanded the case for additional development in March 2010 and August 2011.  Specifically, in March 2010, the Board directed that an opinion regarding the etiology of the Veteran's left shoulder disorder be rendered by a VA orthopedist.  Such opinion was rendered in April 2010 by an Advanced Practice Registered Nurse (APRN) rather than orthopedist.  As such, in August 2011 the Board again remanded for an etiological opinion by an orthopedist.  Such opinion was obtained in December 2011; however, the orthopedist failed to consider the full evidence of record, to include the Veteran's lay statements.  In light of such deficiencies, the Board requested a VHA opinion in August 2013 and such was rendered in October 2013.  Therefore, to the extent that any of the Board's previous remand orders were not substantially complied with in regard to the opinions rendered, the October 2013 VHA opinion remedies such deficiencies.  Therefore, the Board may proceed with a decision on the instant matter without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  

Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records indicate that he reported a fall on his left shoulder during basic training, was treated for left shoulder pain, and was diagnosed with rotator cuff impingement secondary to weakness.  An undated Ireland Army Hospital Physical Therapy form indicates that the Veteran was being seen, in part, due to pain in his left shoulder due to a fall in basic training.  He stated that he was on profile, but it was mostly neglected.  A March 2003 Physical Therapy Intake Screening Note indicated that the Veteran had a knot and pain on the right side of his neck.  In February 2004 it was noted that he had a motor vehicle accident in January 2004 and had complaints of pain in his cervical spine; he was diagnosed with cervical strain.  In November 2004 it was stated that the Veteran was known to physical therapy for prior treatment following a motor vehicle accident and he currently had complaints of left shoulder pain.  He was diagnosed with rotator cuff impingement secondary to weakness.  In December 2004, it was stated that the Veteran had significant improvement in his range of motion and all his shoulder goals were met.  

A post-service August 2006 VA treatment note indicated that the Veteran had a history of bilateral shoulder pain and decreased range of motion.  

In March 2008, the Veteran was afforded a VA examination.  At such time, he reported that, while running down stairs with heavy weights, he fell and hurt his left shoulder and had pain and limited range of motion at the time.  He also reported intermittent left shoulder pain during service and after service caused by various triggers and he currently had cracking, popping, and limited range of motion.  The VA examiner diagnosed the Veteran with anterior and antero-inferior labrum tear, supraspinatus tendinopathy, strain.  However, the examiner reported that she could not opine as to the relationship between the Veteran's current left shoulder disorder and his in-service treatment for the same without resorting to mere speculation.  The examiner reasoned that she did not have sufficient medical evidence, specifically evidence of chronicity and severity of the Veteran's left shoulder disorder after 2004 and after separation from service in 2005.
      
The Veteran was then afforded a VA examination in April 2010 and he was diagnosed by a nurse practitioner with degenerative joint disease of the left acromioclavicular joint and supraspinatus tendinopathy.  She opined that it was less likely as not that the Veteran's current diagnoses were due to his military service because she could not find any conclusive evidence that the Veteran suffered or was treated for a chronic left shoulder condition. 
      
Thereafter, in December 2011, a physician opined that the Veteran's current condition was less likely as not caused by or a result of a service-related injury based on that fact that he was not able to find documentation of a chronic left shoulder condition in the claims file or service treatment records.  It was stated that the Veteran was treated on two occasions for transient and acute shoulder and cervical spine complaints, but there was no documentation of a chronic left shoulder condition. 

In August 2013, the Board found that April 2010 and December 2011 VA examination opinions were inadequate as they did not appear to consider all of the evidence of record.  In this regard, such opinions stated that there is no evidence in the Veteran's service treatment records and post-service treatment records of a chronic condition.  However, both opinions failed to take into consideration his statements regarding the incurrence and continuity of his left shoulder problems.  Additionally, such did not appear to consider the fact that he attended physical therapy until December 2004.  Moreover, an August 2006 VA treatment note indicated that the Veteran had a history of bilateral shoulder pain and decreased range of motion, which was less than a year and half after he was discharged from the military.  Therefore, the Board determined that an expert opinion that takes into account all of the relevant facts was necessary to decide the claim and requested such from VHA. 

In an October 2013, the VHA examiner, an orthopedist, noted that he reviewed the record carefully, to include the Veteran's statements submitted in 2008 and at the April 2010 VA examination regarding his belief that his left shoulder disorder is related to his service.  Specifically, the examiner noted that the Veteran believed that a left shoulder injury initially occurred while he was in service and continued from then on.  The examiner noted that the Veteran had no MRIs during service, but such were done post-service in September 2006 and November 2008.  The November 2008 report showed minimal degeneration of the acromioclavicular joint, supraspinatus teninopathy without tear, and no evidence of a chronic condition of the left shoulder.  

The examiner further noted that the earliest medical record referencing the left shoulder was in November 2004, at which time the diagnosis was rotator cuff impingement secondary to weakness.  However, no MRI was done.  The examiner stated the he did not understand the diagnosis as impingement is not secondary to weakness.  He further noted that the Veteran had physical therapy in November and December 2004.  A December 2004 record stated that the Veteran had significant improvement of motion and minimal pain.  An undated physical therapy note at Ireland Army Hospital indicated that the Veteran had left shoulder pain as a result of falling in basic training.  There were no other records regarding the left shoulder while the Veteran was on active duty.

The examiner observed that later records include an MRI in September 2006 showing supraspinatus teninopathy and labrum tear.  He noted that the Veteran had a hobby of weight lifting.  At the April 2010 VA examination, the Veteran had decreased range of motion with worsening symptoms.  An X-ray at such time was normal.  

Based on the forgoing evidence and conclusions, the examiner opined that there was very little medical record evidence while the Veteran was on active duty of a left shoulder injury that was ongoing or chronic.  Therefore, he concluded that service connection is not established in relation to the later left shoulder complaints and findings.  The examiner further found that there is no evidence that the Veteran had arthritis of the left shoulder within one year after discharge.

The Board accords great probative weight to the October 2013 VHA opinion as it is predicated on a complete review of the record, which includes the Veteran's service treatment records, post-service treatment records, and examination reports.  Moreover, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' opinions.  There are no contrary opinions of record.   Therefore, the Board finds that, while the Veteran was treated for an in-service left shoulder injury, which was diagnosed with rotator cuff impingement, his current left shoulder disorder, which has been variously diagnosed, is not related to such injury.  

In this regard, the Board has considered the Veteran's lay assertions that his current left shoulder disorder is related to his in-service injury; however, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, while he is competent to describe his current left shoulder symptoms as well as the nature of his in-service injury, the Board finds that he is not competent to render such a complex medical opinion.  Specifically, the diagnosis of a left shoulder disorder and its relation to any type of injury involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Finally, the Board has considered whether presumptive service connection for a left shoulder disorder is warranted.  The Board notes that the Veteran was not diagnosed with arthritis within one year of his April 2005 separation from service.  In fact, an August 2006 X-ray revealed no radiographic evidence of any bony or soft tissue pathology.  Rather, the first diagnosis of such is in November 2008.  However, the Board has also considered whether presumptive service connection for such disorder based on continuity of symptomatology is warranted.  See Walker, supra.

In this regard, the Veteran, through various statements, has alleged that he has experienced recurrent and chronic pain related to his left shoulder since service.  As noted previously, he is competent to report such ongoing symptomatology; however, such contentions were taken into consideration by the October 2013 VHA examiner, who determined that the Veteran did not manifest left shoulder arthritis within a year of his discharge in April 2005.  In fact, he noted that an April 2010 X-ray was normal.  As indicated previously, the Veteran is not competent to render an opinion on complex medical questions, which also includes the diagnosis of arthritis, which requires the administration and interpretation of specialized testing such as an X-ray or MRI.  See Davidson, supra; Jandreau, supra; Woehlaert, supra.  Moreover, he is not competent to relate his symptoms to a specific diagnosis, such as arthritis.  Id.  Therefore, even in consideration of the Veteran's statements regarding the continuity of left shoulder symptomatology, the competent and thus most probative evidence of record fails to demonstrate that arthritis of the left shoulder manifested within one year of his service discharge.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted. 

Consequently, based on the foregoing, the Board finds that a left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis did not manifest within one year of the Veteran's discharge from service.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left shoulder disorder is denied. 



____________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


